DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 8/20/2019.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 and 12/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al. in US Patent Application Publication 2019/0024515 (“Marsh”).
Regarding claim 1, Marsh discloses an airfoil (see particularly Fig. 3 and 6) comprising: 	an airfoil wall defining a leading end 20, a trailing end 22, and first and second sides 16, 18 joining the leading end and the trailing end; 
Regarding claim 2, Marsh discloses the airfoil as recited in claim 1, wherein the tube portion includes forward 86 and aft walls 88 and first and second side walls 82, 84 joining the forward and aft walls, the first connector arm 32 projects from the first side wall and the second connector 34 arm projects from the second side wall, and one or more of the cooling apertures 25 are located in the first and second side walls (Fig. 6).
Regarding claim 3, Marsh discloses the airfoil as recited in claim 2, wherein one or more of the cooling apertures are located in the forward and aft walls (see aperture 25 between numerals 24 and 86 in the forward wall 86 in Fig. 6).
Regarding claim 4, Marsh discloses the airfoil as recited in claim 1, wherein the airfoil wall includes a plurality of cooling holes 27, 29 (Fig. 2), at least a portion of the cooling holes opening at the cooling channel (necessarily so; they must in order to be supplied with cooling flow).
Regarding claim 5, 
Regarding claim 6, Marsh discloses the airfoil as recited in claim 1, wherein the tube portion has a chevron shape (see Fig. 5 element 66; paragraph [0021]).
Regarding claim 7, Marsh discloses the airfoil as recited in claim 1, wherein the cooling channel has two side lobe portions which extend along, respectively, the first and second sides of the airfoil wall, and a middle portion that connects the two side lobe portions (see the space around the perimeter of the tube C1 in Fig. 6, portions 74 and 72 may be equated to the claimed cooling channel side lobe portions; they are connected by a middle portion).
Regarding claim 8, Marsh discloses the airfoil as recited in claim 7, wherein the middle portion includes two retrograde segments that extend, respectively, from the two side lobe portions (see Fig. 6; the cooling channel space by features 64 could be considered two retrograde portions that extend from side lobe portions 72, 74).
Regarding claim 9, Marsh discloses an airfoil comprising: 	an airfoil wall defining a leading end 20, a trailing end 22, and first and second sides 16, 18 joining the leading end and the trailing end;	a feed rib and a dependent rib (cooling ribs configured such that cooling flow from one rib travels to and through another rib; see paragraph [0026] or [0028]-[0029] describing flow paths in series; for example, consider the serpentine flow path seen in Fig. 4 where a radially outward flowing component may be equated to the claimed feed rib and the dependent rib comprises the downstream-most, in terms of cooling flow, radially inward flowing cooling path structure) each connecting the first and second sides of the airfoil wall, the feed rib and the dependent rib each defining 		a tube portion (T1, T2, C1, C2) circumscribing a rib passage (hollow space within) and including cooling apertures 25, and 		first and second connector arms 32, 34 solely joining the tube portion to, respectively, the first and second sides 16, 18 of the airfoil wall (Fig. 6), 
Regarding claim 10, Marsh discloses the airfoil as recited in claim 9, wherein the rib passage of the dependent rib is fully dependent on the feed rib to receive cooling air (see Fig. 4; considering Marsh as applied against claim 9 above where radially inwardly and outwardly extending portions of the cooling circuit form a feed and a dependent rib, Marsh may be said to anticipate the limitations required of claim 10 as the downstream - with respect to cooling flow - portion of the flow circuit receives all of its cooling flow from the upstream portion).
Regarding claim 11, Marsh discloses the airfoil as recited in claim 9, wherein the rib passage of the dependent rib is partially dependent on the feed rib to receive cooling air (Fig. 4; paragraphs [0025]-0029]; it is also noted that a prior art structure wholly dependent encompasses the language “partially”).
Regarding claim 12, Marsh discloses the airfoil as recited in claim 9, wherein the feed rib is forward of the dependent rib (chordwise as well as flow-wise; it is noted this claim makes no distinction; see Fig. 4 and 6).
Regarding claim 13, Marsh discloses the airfoil as recited in claim 9, wherein the feed rib is aft of the dependent rib (see Fig. 4; the right side of the figure is aft of the left side).
Regarding claim 14, Marsh discloses the airfoil as recited in claim 9, wherein the cooling channel has two side lobe portions which extend along, respectively, the first and second sides of the airfoil wall (Fig. 6, the cooling circuit has portions between C1, C2 and the airfoil skin that form what may be equated to side lobe portions), a middle portion that connects the two side lobe portions (just part of 
Regarding claim 15, Marsh discloses the airfoil as recited in claim 9, wherein the cooling apertures include impingement cooling apertures 25 (Fig. 6) in the feed rib and the dependent rib which are configured to provide impingement cooling on the airfoil wall (paragraph [0027]) and inflow cooling apertures 66 (top right of Fig. 4) in the dependent rib (the structure forming the radially inwardly flowing cooling path on the right side of Fig. 4) which are configured to reduce pressure loss of the cooling air entering the rib passage of the dependent rib (paragraph [0021]; elements 66 concentrate cooling flow and reduce the need for cooling flow at areas that don’t need it).
Regarding claim 16, Marsh as applied above anticipates claim 16 but the entire rejection will not be repeated verbatim so as to not unnecessarily belabor the record.  Drawing particular attention to the limitation of a feed rib, primary dependent, and secondary dependent rib developed in claim 16, the examiner points to Fig. 4 and particularly paragraph [0026] of Marsh: “In an alternate embodiment, the radial cavities 43-46 may be connected in series by respective chordal connector passages to form a single serpentine cooling path extending either in a forward or in an aft direction of the airfoil. In still further embodiments, the afore-mentioned serpentine cooling schemes may be combined with other cooling schemes, such as impingement cooling, so as to eventually lead the cooling fluid to leading edge and/or trailing edge radial cavities 41 and 48 respectively, from where the cooling fluid may be discharged from the airfoil body 12 via orifices 27 and 29 positioned along the leading and trailing edges 20, 22 of the airfoil body 12 (see FIG. 2).”  	In equating Marsh to the instantly presented claim language, each radial segment of Marsh’s disclosed serpentine flow path may be said to be formed by a rib structure, which is just a radially 
Regarding claim 17, Marsh discloses the airfoil as recited in claim 16, wherein the rib passage of the primary dependent rib is fully dependent on the feed rib to receive cooling air, and the rib passage of the secondary dependent rib is fully dependent on the primary dependent rib to receive cooling air (there is one source that provides cooling flow that progressively flows through the serpentine circuit; paragraph [0026]; Fig. 4).
Regarding claims 18 and 19, Marsh discloses the airfoil as recited in claim 16, wherein the feed rib is forward or aft of the primary dependent rib and the secondary dependent rib (paragraph [0026]; Marsh discloses that the serpentine structure which is being applied here to anticipate claim language may flow forward or aft towards the leading edge or trailing edge).
Regarding claim 20, Marsh discloses the airfoil as recited in claim 16, wherein the first cooling channel and the second cooling channel each have two side lobe portions which extend along, respectively, the first and second sides of the airfoil wall (just portions of the cooling circuit immediately adjacent the internal pressure and suction side skin of the airfoil), a middle portion that connects the two side lobe portions (see the open flow path between pressure and suction side lobes in Fig. 6), and the middle portion includes two retrograde segments that extend, respectively, from the two side lobe portions (for example, structures 64 could be said to form retrograde portions in the middle portion, which extend between the side lobes along the pressure and suction side walls, as they serve to retard flow and create a treacherous path to improve cooling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745